[Cite as Sparks v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-7040.]



                                                        Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us



BRYAN SPARKS

       Plaintiff

       v.

OHIO DEPT. OF REHABILITATION AND CORRECTION

       Defendant

Case No. 2011-01801

Judge Alan C. Travis
Magistrate Robert Van Schoyck

JUDGMENT ENTRY

        {¶1} This case is sua sponte assigned to Judge Alan C. Travis to conduct all
proceedings necessary for decision in this matter.
        {¶2} On December 29, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        {¶4} Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either during
the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
objections, the timely filing of objections to the magistrate’s decision shall operate as an
Case No. 2011-01801                          -2-                     JUDGMENT ENTRY

automatic stay of execution of the judgment until the court disposes of those objections
and vacates, modifies, or adheres to the judgment previously entered.”
          {¶5} The court determines that there is no error of law or other defect evident on
the face of the magistrate’s decision.       Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.



                                            _____________________________________
                                            ALAN C. TRAVIS
                                            Judge

cc:


Emily M. Simmons                               Bryan Sparks, #463-981
Jeanna R. Volp                                 Marion Correctional Institution
Assistant Attorneys General                    P.O. Box 57
150 East Gay Street, 18th Floor                Marion, Ohio 43301-0057
Columbus, Ohio 43215-3130

RCV/dms
Filed December 29, 2011
To S.C. reporter March 20, 2012